Citation Nr: 0620373	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-24 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a lip scar (claimed 
as a residual of a laceration).

2.  Entitlement to a disability evaluation in excess of 30 
percent for facial scars, on appeal from the initial 
determination.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that assigned a 10 percent disability evaluation for 
facial scar (residuals of lacerations of the scalp/forehead, 
right cheek, and left chin), after granting service 
connection for the same.  The RO also denied service 
connection for a scar of the lip, which was claimed as a 
residual of a laceration.  By a rating action dated in 
December 2002, the RO determined that there was clear and 
unmistakable error in the August 2002 decision, and that a 30 
percent disability evaluation was warranted for the veteran's 
facial scars, effective from February 2001.

In February 2005, the veteran was afforded a personal hearing 
at the local RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  Resolving doubt in favor of the veteran, the evidence 
shows that the veteran's lip scar is the result of a 
laceration he suffered in an in-service motor vehicle 
accident.

2.  The veteran's facial scars (residuals of lacerations of 
the scalp/forehead, right cheek, lip, and left chin) do not 
result in complete or exceptionally repugnant deformity of 
one side of his face or marked or repugnant bilateral 
disfigurement; visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes, ears, cheeks, lips); 
or, with four or five characteristics of disfigurement.

3.  The veteran's facial scars are tender.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a lip scar is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for a disability evaluation in excess of 30 
percent for disfiguring facial scars have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002 & 2005).

3.  The criteria for a separate 10 percent disability 
evaluation for tender facial scars have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in May 2001 and December 2003, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for service connection and an increased disability 
rating, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was 
informed of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try and obtain.  He was advised 
of the type(s) of evidence needed to substantiate his claims 
for service connection and a higher disability evaluation.  
The May 2001 and December 2003 letters therefore provided 
notice of the first three elements that were discussed above.   

Neither of the aforementioned RO letters specifically told 
the veteran to provide any relevant evidence in his 
possession.  Nevertheless, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence.  The letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  He was 
specifically told that it was his "responsibility" to make 
sure that VA received all evidence not in the possession of a 
Federal department or agency.  In other words, the veteran 
was well aware that it was ultimately his duty to give VA any 
evidence pertaining to the claim.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  VCCA-complying notice was provided prior to the 
initial adjudication of the veteran's claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Since the rating assigned to the veteran's disfiguring facial 
scars was made effective to his date of claim and the Board 
is denying any additional increase, as discussed herein, 
there is no potential effective date issue that would warrant 
additional notice.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  There is also no effective date issue with respect 
to the veteran's claim for service connection for a lip scar 
and the award of a separate compensable rating for tender 
facials scars because those benefits are being granted and 
the assignment of the effective date will be made by the RO.

The veteran has not identified any outstanding medical 
records that would be pertinent to the claims on appeal.  VA 
examinations in December 2003 and January 2004 for the 
purpose of determining the nature and severity of his facial 
scars.  The Board therefore finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Service medical records reflect that the veteran sustained 
multiple facial lacerations in a September 1967 motor vehicle 
accident.  An October 1967 narrative summary identified 
lacerations along the frontal region of the skull (forehead), 
cheek, and chin.  The laceration of the chin extended through 
the buccal cavity.  All these wounds were sutured.  A 
progress note indicated that an examination of the mouth 
indicated that there were inside lacerations.  The left chin 
laceration was described as being through and through.  No 
findings were made with regard to the veteran's lips.  An 
August 1969 discharge examination identified a six inch scar 
on the veteran's forehead and a three inch scar on his chin.

When he was examined in January 2004, the veteran had a 
"laceration scar" on his lower lip that was curvilinear, 
depressed, vitiliginous, and nondisfiguring.  A color 
photograph shows the same.  No findings were made as to the 
origin of the scar.

Resolving doubt in favor of the veteran, service connection 
for the veteran's current lip scar is warranted.  Recognition 
is given to the fact that the service medical records make no 
reference to a laceration of the lip or a residual scar from 
a laceration.  However, recognition is also given to the fact 
that the veteran sustained multiple severe laceration wounds 
to the face, and that one of those lacerations involved a 
through and through wound of the chin.  He also suffered 
lacerations inside his mouth.  In other words, given the 
proximity of his service connected facial lacerations and 
that the current medical evidence describing a "laceration" 
scar of the lip, the Board finds that it is more than 
reasonable to believe that the veteran also sustained an 
injury to his lip in his October 1967 motor vehicle accident, 
even though there is no actual record of the injury.  

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for the veteran's 
facial scars originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to that disability.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  


The Board recognizes that the veteran has in this decision 
been granted service connection for a lip scar, and that the 
normal course of action would be to return the matter to RO 
for the initial evaluation of the lip scar.  However, as it 
will be discussed below, the veteran would not be assigned a 
separate, compensable rating for a disfiguring scar of the 
lip.  Rather, the nature and severity of the lip scar would 
be considered in the overall evaluation of the facial scars.  
Further, as the inclusion of the lip scar would not have a 
substantive effect on the overall evaluation of the veteran's 
facial scars, the Board finds that no useful purpose would be 
served in remanding the matter to the RO for its initial 
consideration.

At the time the veteran filed his claim for service 
connection, the pertinent rating criteria provided that scars 
such as the ones under consideration were to be rated based 
upon the resulting disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent 
disability rating would have been warranted in the case of 
severely disfiguring scars, especially if the scar produced a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  A 50 percent disability rating would have been 
warranted in the case of a scar which was completely 
disfiguring or resulted in an exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

Effective August 30, 2002, the rating criteria were revised.  
While the essential element of Diagnostic Code 7800 remained 
disfigurement, the new criteria provide some clarifications 
and definitions which are useful in this context.  An 80 
percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrant a 30 percent 
evaluation.  One characteristic of disfigurement warrants the 
assignment of a 10 percent disability rating.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2005).

On a review of the evidence of record, the Board finds that 
the criteria to support a higher (50 percent) evaluation 
under the "old" or "new" Diagnostic Code 7800 have not 
been met.  When he was examined in January 2004, the veteran 
was found to have a laceration scar of the lower lip that was 
curvilinear, depressed, vitiligious, noninflammed, and 
"nondisfiguring."  There were two disfiguring scars on his 
forehead.  The first scar was eight inches in length, "B" 
shaped," depressed, noninflammed, nonadherent, and well-
healed.  The second scar was vertical, two inches in length, 
curvilinear, flat, noninflammed, and nonadherent.  The 
veteran had a one-and-a-half inch disfiguring curvilinear 
scar near his left chin that was well-healed, noninflammed, 
and nonadherent.  He was also noted to have a small 
disfiguring scar above the bridge of his nose and 
infraorbitally to the right eye.  Color, untouched 
photographs depict these scars.  

In applying the older regulatory criteria to the veteran's 
scars, no more than severe disfigurement is shown.  There is 
clearly no evidence that the veteran's multiple facial scars 
(forehead, chin, cheek, and lip) result in complete or 
exceptionally repugnant deformity of one side of his face or 
marked or repugnant bilateral disfigurement.  The recent 
inclusion of the veteran's lip scar has no effect on this 
analysis since that particular scar was described as being 
nondisfiguring.

Similarly, in applying the newer regulatory criteria to the 
veteran's claim, the Board finds that the disfigurement 
caused by the veteran's facial scar scars does not result in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips.  There is also no evidence of 
four or five characteristics of disfigurement.  Indeed, while 
the veteran has a scar that measures eight inches, and 
several scars that are depressed, there no evidence that any 
of the scars are adherent, hypo or hyper-pigmented, or 
abnormal in texture.  There is also no evidence of missing 
soft tissue in an area exceeding six square inches or skin 
that is indurated and inflexible in an area exceeding six 
square inches.  Again, the veteran's newly service connected 
lip scar was described as nondisfiguring and would not help 
to establish a higher rating.  The evidence is therefore 
against the veteran's claim for disability evaluation in 
excess of 30 percent under the "new" rating criteria as 
well.  

The Board holds that the criteria for a disability evaluation 
in excess of 30 percent for the veteran's facial scars are 
not met or nearly approximated under either set of criteria.  
The preponderance of the evidence is against the veteran's 
claim for a disability evaluation in excess of 30 percent for 
disfiguring facial scars and the claim must be denied.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same laceration injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  38 
C.F.R. § 4.14 (2005).

Prior to August 30, 2002, a 10 percent disability evaluation 
was warranted for a superficial scar which was tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Similarly, the revised 
Diagnostic Code 7804 provides for a 10 percent rating for 
scars, superficial, painful on examination.  

Here, the laceration scars over the veteran's forehead, lip, 
chin, and check were noted to be "tender" when he was 
examined in January 2004.  Such would warrant a separate 
compensable (10 percent) evaluation under the "old" or 
"new" Diagnostic Code 7804, which is the highest available 
rating under that code.  As the Board herein grants the 
highest rating available under Diagnostic Code 7804, there is 
no prejudice to the veteran by any failure of the RO to 
provide notice of this regulation.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board also notes that the "old" and "new" rating 
criteria provide that scars may also be rated based on 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002 & 2005).  Such has already been considered by the 
RO.  In an April 2004 rating decision, the RO granted the 
veteran a separate, noncompensable disability evaluation for 
speech problems as secondary to his facial scars.  The 
veteran did not appeal that decision.


ORDER

Entitlement to service connection for a lip scar is granted.

Entitlement to a disability evaluation in excess of 30 
percent for disfiguring facial scars (residuals of 
lacerations of the forehead, right cheek, lip, and left chin) 
is denied.

Entitlement to a separate 10 percent disability evaluation 
for tender facial scars is granted, subject to the criteria 
governing payment of monetary benefits.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


